              Case 2:19-cv-00538-JCC Document 22 Filed 05/28/19 Page 1 of 3




 1
                                                          THE HONORABLE JOHN C. COUGHENOUR
 2
 3
 4
 5
 6
 7
 8                                       UNITED STATES DISTRICT COURT
 9
                                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10
11   KAREN D. SMITH,                                     CASE NO. 2:19-cv-00538-JCC
12
                  Plaintiff,                             FEDERAL RULE OF CIVIL PROCEDURE
13                                                       7.1 DISCLOSURE STATEMENT
            vs.
14
     THE BANK OF NEW YORK MELLON
15
     FKA THE BANK OF NEW YORK, AS
16   TRUSTEE FOR THE BENEFIT OF THE
     CERTIFICATEHOLDERS OF THE CWABS
17   INC., ASSET-BACKED CERTIFICATES,
18   SERIES 2007-SD1, and NEW PENN
     FINANCIAL LLP, d/b/a SHELLPOINT
19   MORTGAGE SERVICING, LLC, MTC
     FINANCIAL, INC., DBA TRUSTEE CORPs,
20   and MALCOLM & CISNEROS, A LAW
21   CORPORATION,

22                Defendants.
23
24
25
26
27
28
     Certificate of Interested Parties               1               Malcolm ♦ Cisneros, A Law Corporation
                                                                     2112 Business Center Drive
                                                                     Irvine, CA 92612
              Case 2:19-cv-00538-JCC Document 22 Filed 05/28/19 Page 2 of 3




 1              Pursuant to Federal Rule of Civil Procedure 7.1, Malcolm ♦ Cisneros, A Law Corporation
 2   (“MC”), by and through its undersigned counsel hereby confirms that it has no parent company and
 3   no publicly held corporation owns 10% or more of its stock.
 4
     DATED: May 28, 2019                          Respectfully Submitted,
 5
 6                                                /s/ Nathan F. Smith
 7                                                Nathan F. Smith, WSBA #43160
                                                  MALCOLM ♦ CISNEROS, A Law Corporation
 8                                                2112 Business Center Drive
                                                  Irvine, California 92612
 9                                                Phone: (949) 252-9400
10                                                Fax: (949) 252-1032
                                                  Email: nathan@mclaw.org
11                                                Attorneys for Defendant Malcolm & Cisneros,
                                                  A Law Corporation
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Certificate of Interested Parties               2                Malcolm ♦ Cisneros, A Law Corporation
                                                                      2112 Business Center Drive
                                                                      Irvine, CA 92612
Case 2:19-cv-00538-JCC Document 22 Filed 05/28/19 Page 3 of 3
